DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7-9, 11, 14-16, 18, 21-23, 25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerman et al. U.S. Patent Publication No. 2008/0168403 (hereinafter Westerman) in view of Karmon et al. U.S. Patent Publication No. 2017/0192512 (hereinafter Karmon).
 Consider claim 1, Westerman teaches an apparatus to trigger at least one action based on at least one gesture (Figure 2, 10), the apparatus comprising: a touch sensitive display (Figure 2 and [0056], multi-touch panel 24); a touch sensor ([0058], capacitive sensing medium) to detect a touch of at least one finger to the touch sensitive display and a hover at least another finger over the touch sensitive display ([0059], presence of finger near (“near” and thus hover, [0010] also refers to hover) or on the multi-touch can be detected); and a gesture handler including (Figure 2, units 12, 27 and 14): an identifier to determine, based on a first location of the at least one finger to the touch sensitive display and a second location of the at least another finger over the touch sensitive display, a first identity of the at least one finger and a second identity of the at least another ([0059], presence of finger near or on the multi-touch can be detected. Figures 7A-E shows multiple fingers, when at least one is touching and at least one is hovering); and a gesture detector to: determine a gesture corresponding to the touch and the hover based on the first identity of the at least one finger associated with the touch and the second identity of the at least another second finger associated with the hover ([0059], presence of finger near or on the multi-touch can be detected. Figures 7A-E shows multiple fingers, when at least one is touching and at least one is hovering); determine a first action associated with the gesture when the first identity corresponds to a first finger of a hand (Figure 7a and [0081], single click of a mouse and a double click of a mouse associated with a single finger tap or double tap); and determine  a second action associated with the gesture when the first identity corresponds to a second finger of the hand (Figure 7c and [0083], second finger 507 tapping the screen).
Westerman does not appear to specifically disclose to determine, based on a first location of the at least one finger to the touch sensitive display relative to a second location of the at least another finger over the touch sensitive display, one of the first identity or the second identity identifying a specific finger of a hand, a first identity of the at least one finger and a second identify of the at least another finger, at least one of the first identity or the second identity identifying a specific finger of a hand. 
However, in a related field of endeavor, Karmon teaches hand gestures in abstract) and further teaches based on a first location of the at least one finger to the touch sensitive display relative to a second location of the at least another finger over the touch sensitive display ([0050], relative location features; Each of the fingers relative location condition features 440 may identify a relative location of one finger in relation to one or more other fingers), at least one of the first identity or the second identity identifying a specific finger of a hand (e.g. ring finger, see also [0048]), a first identity of the at least one finger and a second identify of the at least another finger, at least one of the first identity or the second identity identifying a specific finger of the hand ([0048], each finger (thumb, middle, ring, pinky) assigned with one or more features and further refers to states).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to identify fingers as suggested by Karmon in [0048-0050] for hand poses construction and multimodal act as mentioned in [0046]. 

Consider claim 2, Westerman and Karmon teach all the limitations of claim 1. In addition, Westerman teaches the gesture handler includes a system interface to transmit the first action to an operating system of the apparatus (Figure 2, processors 12 and 14, where [0060] refers to CPU).

Consider claim 4, Westerman and Karmon teach all the limitations of claim 1. In addition, Westerman teaches the first action is a left mouse click ([0081], equivalent of a single click of a mouse) and the second action is a right mouse click ([0083], right click action).

Consider claim 7, Westerman and Karmon teaches all the limitations of claim 1.
Westerman’ figure 7 do not appear to specifically disclose wherein the first action is changing a first setting of a system and the second action is changing a second setting of the system.
However, Westerman teaches in figure 24a wherein the first action is changing a first setting of a system (Figure 24a and [0145-0147], moving backward or forward in time in an audio, and further refers to direction gestures) and the second action is changing a second setting of the system (Figure 24a, moving backward or forward in time in an audio, and further refers to direction gestures).
Therefore, it would obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide setting actions as taught by Westerman in figure 24a with the benefit that user should be able to move backward or forward in time in an audio or video recording as suggested by Westerman in [0145].

Consider claim 8, it includes substantially similar limitations than claim 1 and thus it is rejected by the same reasoning. In addition, Westerman teaches a program storage 15 in figure 2.

Consider claim 9, it includes substantially similar limitations than claim 2 and thus it is rejected by the same reasoning.

Consider claim 11, it includes substantially similar limitations than claim 4 and thus it is rejected by the same reasoning.

Consider claim 14, it includes substantially similar limitations than claim 7 and thus it is rejected by the same reasoning.

Consider claim 15, it includes substantially similar limitations than claim 1 and thus it is rejected by the same reasoning.

Consider claim 16, it includes substantially similar limitations than claim 2 and thus it is rejected by the same reasoning.

Consider claim 18, it includes substantially similar limitations than claim 4 and thus it is rejected by the same reasoning.

Consider claim 21, it includes substantially similar limitations than claim 7 and thus it is rejected by the same reasoning.

Consider claim 22, it includes substantially similar limitations than claim 1 and thus it is rejected by the same reasoning.

Consider claim 23, it includes substantially similar limitations than claim 2 and thus it is rejected by the same reasoning.

Consider claim 25, it includes substantially similar limitations than claim 4 and thus it is rejected by the same reasoning.

Consider claim 28, it includes substantially similar limitations than claim 7 and thus it is rejected by the same reasoning.

Claims 5, 12, 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerman and Karmon as applied to claims 1, 9 and 15 above, and further in view of Westerman et al. U.S. Patent Publication No. 2008/0211766 (hereinafter Westerman2)
Consider claim 5, Westerman and Karmon teach all the limitations of claim 1. 
Westerman does not appear to specifically disclose the first action is drawing with a first color and the second action is drawing with a second color.
However, in a relate field of endeavor, Westerman2 teaches multi-touch inputs (abstract) and further teaches the first action is drawing with a first color and the second action is drawing with a second color ([0044], different colors).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to assign fingers with colors as taught by Westerman2 into Westerman with the benefit that finger painting, where each finger has an assigned color, stroke, or other characteristic, is a simple example of an application that would be significantly enhanced compared to the state-of-the-art by using finger identification with multi-touch data fusion as suggested by Westerman2 in [0044].

Consider claim 12, it includes substantially similar limitations than claim 5 and thus it is rejected by the same reasoning.

Consider claim 19, it includes substantially similar limitations than claim 5 and thus it is rejected by the same reasoning.

Consider claim 26, it includes substantially similar limitations than claim 5 and thus it is rejected by the same reasoning.

Claims 6, 13, 20 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westerman and Karmon as applied to claims 1, 9 and 15 above, and further in view of Van Ieperen et al. U.S. Patent Publication No. 2012/0254782 (hereinafter Van Ieperen).
Consider claim 6, Westerman and Karmon teach all the limitations of claim 1. 
Westerman does not appear to specifically disclose wherein the first action is opening an application on a first screen and the second action is opening the application on a second screen.
However, in a related field of endeavor, Van Ieperen teaches determining the number of contacts associated with the input event (abstract) and further teaches wherein the first action is opening an application on a first screen (Figures 9a-b and [0070]. First screen 408a) and the second action is opening the application on a second screen (Figures 10a-b and [0071]. Second Screen 408c).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to manipulate using a particular number of contacts or fingers as taught by Van Ieperen into Westerman so that any type of manipulation may be input into the predefined lookup table for manipulation of a graphical objects such as moving, copy, selecting, etc. as suggested by Van Ieperen in [0073-0074] and illustrated in figures 9-10.

Consider claim 13, it includes substantially similar limitations than claim 6 and thus it is rejected by the same reasoning.

Consider claim 20, it includes substantially similar limitations than claim 6 and thus it is rejected by the same reasoning.

Consider claim 27, it includes substantially similar limitations than claim 6 and thus it is rejected by the same reasoning.

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive.
On pages 4-5, Applicant argues that “while Karmon describes hand poses may include features that identify a relative location of one finger in relation to one or more other fingers, Karmon does not teach or suggest determining the identity of a finger based on a first location of at least one finger to a touch sensitive display relative to a second location of at least another finger over the touch sensitive display. Rather, Karmon presupposes knowledge of the identity of individual fingers before determining finger relative location condition features. For example, Karmon describes that a "pinch hand pose 450A which is visualized through an image capture 501 is created with some of the plurality of discrete pose values 411, 421, 431 and/or 441 as follows: ... [a] fingers relative location feature 440A is assigned a discrete pose value 441A, a discrete pose value 441B and a discrete pose value 441C to indicate the index finger is located above the thumb finger."”
Karmon teaches in [0050], relative location features; each of the fingers relative location condition features 440 may identify a relative location of one finger in relation to one or more other fingers and further refers in [0048], each finger (thumb, middle, ring, pinky) assigned with one or more features. Thus, Karmon knows the locations of the thumb, middle, ring, pinky and the relative position relative to each other according to [0048] and [0050].

	On page 5, Applicant argues that “Even assuming Karmon teaches or suggests determining the identity of fingers based on their relative location (it does not), one of ordinary skill in the art would not be motivated to combine Karmon with Westerman  to achieve the apparatus of claim 1. For example, Karmon utilizes further input devices in addition to a touch sensitive display. In particular, Karmon describes that "[t]he multimodal acts may be classified and/or identified during runtime by employing one or more image analysis processes to identify and/or classify the logical sequences such as, for example, the multimodal FSM of the one or more multimodal acts." Karmon at [0025]. Such image analysis processes necessarily require images in addition to any touch sensitive display included with the computing systems of Karmon. This is contrary to the instant application which teaches that "example methods, apparatus and articles of manufacture have been disclosed that facilitate near manners of interacting with a computing device having a touch sensitive display. In some examples, distinct user input information may be facilitated without adding additional user input devices. Touch input may convey distinct information to the computing device without the need for physical or virtual switches by detecting distinctions in the identity of the finger(s) used to provide input, the strength of touch, the distance of hovering, etc." As such, one of ordinary skill in the art would not be motivated to combine Karmon with Westerman 1 to achieve the apparatus of claim 1 even if Karmon did teach or suggest determining the identity of fingers based on their relative location (it does not).”
	Examiner is not using additional user input devices for the rejection. Examiner is using the detection of finger for poses and consequently for hand gestures or inputs as suggested in [0046-0050]. Thus, the these arguments have been considered but they are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621